Exhibit Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA AMEX: SA For Immediate Release August 13, 2008 New Drill Results Confirm and Extend Seabridge Gold’s KSM Project Toronto, Canada – Seabridge Gold announced today the results of the first nine drill holes from this summer’sprogram at its 100% owned Kerr-Sulphurets-Mitchell (“KSM”) project, located near Stewart, British Columbia, Canada. These first holes were primarily drilled on the eastern side of the Mitchell zone to upgrade inferred resources and to explore for a possible down-dip extension to the northeast. The infill drilling encountered better grades and thicknesses than predicted by the resource model while the exploration drilling found that better grades on the down-dip extension plunge to the west. Seabridge Gold President and CEO Rudi Fronk said that “our drill program is confirming the accuracy of the Mitchell zone resource model and we expect these results will enable us to upgrade inferred resources to the indicated category. We have also found the down-dip extension of the higher-grade core, which plunges to the northwest within the Mitchell zone. This discovery has important implications for the KSM project.” To date, approximately 10,200 meters of drilling has been completed in 19 holes. Assays have been received for the first nine holes totaling 5,558 meters. Of the first nine, six were successful infill holes at Mitchell and three were exploration holes looking for a higher-grade down-dip extension of Mitchell. Assay results are as follows: Drill Hole Target Depth (m) From (m) To (m) Length (m) Gold (gpt) Copper (%) M-08-61 Down-dip NE 748.0 3.4 748.0 744.6 0.52 0.10 M-08-62 Down-dip NE 945.0 11.0 120.0 109.0 0.64 0.13 323.0 709.0 386.0 0.56 0.22 M-08-63 Infill 660.0 178.0 531.0 353.0 0.65 0.12 M-08-64 Infill 501.0 2.7 501.0 498.3 0.68 0.14 Incl. 31.0 401.0 370.0 0.80 0.16 M-08-65 Infill 657.0 4.0 657.0 653.0 0.77 0.24 Incl. 4.0 466.0 462.0 0.88 0.27 M-08-66 Infill 435.0 3.0 435.0 432.0 0.65 0.10 M-08-67 Down-dip North Central 938.4 101.0 921.0 820.0 0.57 0.28 Incl. 101.0 683.0 582.0 0.63 0.33 225.0 289.0 64.0 0.90 0.29 400.0 621.0 221.0 0.69 0.41 400.0 500.0 100.0 0.44 0.56 M-08-68 Infill 28.7 3.4 28.7 25.3 0.86 0.26 Drill hole abandoned due to poor ground conditions at pad site M-08-69 Infill 645.0 1.2 645.0 643.8 0.75 0.21 Incl. 1.2 269.0 267.8 0.99 0.27 385.0 532.0 147.0 0.79 0.21 106 Front
